Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 1 of 14                PageID #: 315




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

OSCAR NUNEZ,                               )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )      1:14-cr-00130-JAW-1
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
              Respondent                   )


            RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

       Petitioner moves pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

sentence. (Motion, ECF No. 54.) Following a guilty plea, Petitioner was convicted of

unlawful possession of a firearm; the Court sentenced Petitioner to 82 months in prison.

(Judgment, ECF No. 42.) The First Circuit affirmed. United States v. Nunez, 852 F.3d 141

(1st Cir. 2017).

       Petitioner claims that given the Supreme Court’s decision in Rehaif v. United States,

139 S. Ct. 2191 (2019), his guilty plea was invalid because Petitioner was not aware that

the Government had to prove that Petitioner knew of his status that prohibited him from

possessing firearms or ammunition. The Government requests dismissal. (Response, ECF

No. 69.)

       Following a review of the record and after consideration of Petitioner’s motion and

the Government’s request for dismissal, I recommend the Court grant the Government’s

request, deny Petitioner’s request for relief, and dismiss Petitioner’s motion.
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 2 of 14                         PageID #: 316




                      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          In January 2015, Petitioner was charged with possessing a firearm after having been

previously convicted of an offense punishable by a term of imprisonment exceeding one

year, in violation of 18 U.S.C. § 922(g)(1) and § 924(a)(2). (Information, ECF No. 2.)1

The information listed a 2008 conviction in New York for criminal sale of a controlled

substance in violation of N.Y. Penal Law § 220.39[1]. (Id.) Petitioner pled guilty. (Minute

Entry, ECF No. 11). In November 2015, the Court sentenced Petitioner to eighty-two

months imprisonment to be followed by three years of supervised release. (Judgment, ECF

No. 42.)

          Petitioner appealed from the sentence, and in September 2018, the First Circuit

affirmed. United States v. Nunez, 852 F.3d 141 (1st Cir. 2017). In June 2019, the United

States Supreme Court decided Rehaif v. United States, 139 S. Ct. 2191 (2019). In March

2020, Petitioner filed the § 2255 motion based on the decision in Rehaif.

                                               DISCUSSION

A.        Legal Standards

          A person may move to vacate his or her sentence on one of four different grounds:

(1) “that the sentence was imposed in violation of the Constitution or laws of the United

States”; (2) “that the court was without jurisdiction” to impose its sentence; (3) “that the

sentence was in excess of the maximum authorized by law”; or (4) that the sentence

“is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a); see Knight v. United States,

37 F.3d 769, 772 (1st Cir. 1994).


1
    Petitioner waived his right to an indictment. (Waiver of Indictment, ECF No. 1.)

                                                      2
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 3 of 14                PageID #: 317




       “[P]ro se habeas petitions normally should be construed liberally in petitioner’s

favor.” United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005) (citing Estelle v. Gamble,

429 U.S. 97, 106 (1976)). The burden is on the section 2255 petitioner to establish by a

preponderance of the evidence that he or she is entitled to section 2255 relief. David v.

United States, 134 F.3d 470, 474 (1st Cir. 1998); United States v. DiCarlo, 575 F.2d 952,

954 (1st Cir. 1978). When “a petition for federal habeas relief is presented to the judge

who presided at the petitioner’s trial, the judge is at liberty to employ the knowledge

gleaned during previous proceedings and make findings based thereon without convening

an additional hearing.” United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993).

       A collateral challenge is not a substitute for an appeal. United States v. Frady,

456 U.S. 152, 165 (1982); Berthoff v. United States, 308 F.3d 124, 127 (1st Cir. 2002).

“[A] defendant’s failure to raise a claim in a timely manner at trial or on appeal constitutes

a procedural default that bars collateral review, unless the defendant can demonstrate cause

for the failure and prejudice or actual innocence.”         Berthoff, 308 F.3d at 127–28.

Procedural default is an affirmative defense. Sotirion v. United States, 617 F.3d 27, 32 (1st

Cir. 2010). The First Circuit has recognized that “federal courts have the authority to

consider procedural default sua sponte.” Rosenthal v. O’Brien, 713 F.3d 676, 683 (1st Cir.

2013) (citing Brewer v. Marshall, 119 F.3d 993, 999 (1st Cir. 1997)); see also Daniels v.

United States, 532 U.S. 374, 382-83 (2001) (recognizing that “procedural default rules

developed in the habeas corpus context apply in § 2255 cases”) (citing Frady, 456 U.S. at

167-68).



                                              3
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 4 of 14                  PageID #: 318




       An allegation of ineffective assistance of counsel can excuse a procedural default if

the petitioner demonstrates that counsel’s representation “fell below an objective standard

of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984). The petitioner

must also demonstrate that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694. A district court reviewing a claim of ineffective assistance of counsel

need not address both prongs of the Strickland test because a failure to meet either prong

will undermine the claim. Id. at 697. If a petitioner’s “claims fail on the merits, his related

claims that counsel rendered ineffective assistance in failing to press the claims at trial or

on appeal must also fail.” Tse v. United States, 290 F.3d 462, 465 (1st Cir. 2002) (per

curiam).

       Under the law of the case doctrine, “issues disposed of in a prior appeal will not be

reviewed again by way of a 28 U.S.C. § 2255 motion.” Singleton v. United States, 26 F.3d

233, 240 (1st Cir. 1994) (internal modifications and quotation marks omitted); see also

Elwell v. United States, 95 F.3d 1146, 1996 WL 516138 at *5 (1st Cir. 1996) (holding that

a petitioner “is not entitled on collateral review to relitigate issues raised on direct appeal,

absent an intervening change in the law”); White v. United States, 371 F.3d 900, 902 (7th

Cir. 2004) (collecting cases and explaining limited exceptions).

       “Evidentiary hearings on § 2255 petitions are the exception, not the norm, and there

is a heavy burden on the petitioner to demonstrate that an evidentiary hearing is warranted.

An evidentiary hearing ‘is not necessary when a [§] 2255 petition (1) is inadequate on

                                               4
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 5 of 14                  PageID #: 319




its face, or (2) although facially adequate, is conclusively refuted as to the alleged facts by

the files and records of the case.’” Moreno-Morales v. United States, 334 F.3d 140, 145

(1st Cir. 2003) (citation omitted) (quoting DiCarlo, 575 F.2d at 954 (quotation marks

omitted)).

       Summary dismissal of a motion is permitted when the allegations are “‘vague,

conclusory, or palpably incredible,’” even “‘if the record does not conclusively and

expressly belie [the] claim.’” David, 134 F.3d at 478 (quoting Machibroda v. United States,

368 U.S. 487, 495 (1962)). A court can reasonably require a petitioner to supply the court

with salient details of the claim prior to permitting discovery or a hearing. Id. (holding that

“the district court did not abuse its discretion in refusing to license a fishing expedition”).

B.     Rehaif Claim

       Under the statutory provision underlying Petitioner’s conviction, 18 U.S.C. §

922(g), it is unlawful for certain persons, including individuals with prior felony

convictions, id. § 922(g)(1), to possess a firearm or ammunition. The provision contains

three elements: (1) a status element (belonging to one of the listed categories of persons),

(2) a possession element, and (3) a jurisdictional element (in or affecting commerce).

Rehaif, 139 S. Ct. at 2196. Before 2019, courts interpreted “knowingly” in the penalty

provision (§ 924(a)(2)) to apply only to the possession element, but under Rehaif,

“knowingly” also applies to the status element. Id. “To convict a defendant, the

Government therefore must show that the defendant knew he possessed a firearm and also

that he knew he had the relevant status when he possessed it.” Id. at 2194.



                                               5
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 6 of 14                             PageID #: 320




        Petitioner argues that under Rehaif, his guilty plea was not voluntary because he

was not aware at the time of the plea that the Government not only had to prove that he

possessed a firearm or ammunition but also that Petitioner knew he was a felon at the time

of the possession. A guilty plea is constitutionally valid only if it is voluntarily and

intelligently entered. Brady v. United States, 397 U.S. 742, 748 (1970). Because a guilty

plea is not intelligently made when the defendant did not receive “real notice of the true

nature of the charges,” if Petitioner could demonstrate that he, counsel, and the Court

misunderstood the essential elements of a crime, his plea would likely be susceptible to a

constitutional challenge. See Bousley v. United States, 523 U.S. 614, 618 (1998).2

        A central issue is the retroactive application of Rehaif. In general, “new

constitutional rules of criminal procedure will not be applicable to those cases which have

become final before the new rules are announced.” Teague v. Lane, 489 U.S. 288, 310

(1989). “Teague and its progeny recognize two categories of decisions that fall outside

this general bar on retroactivity for procedural rules.” Welch v. United States, 136 S. Ct.

1257, 1264 (2016). “First, new substantive rules generally apply retroactively. Second,

new watershed rules of criminal procedure, which are procedural rules implicating the

fundamental fairness and accuracy of the criminal proceeding, will also have retroactive

effect.” Id. (citations, quotations, and modifications omitted).



2
  Petitioner also frames his argument as a challenge to the sufficiency of the charging document—in this
case an information—but because he waived indictment, pled guilty, and did not raise that issue on appeal,
that argument is procedurally defaulted and subject to similar impediments as his challenge to the guilty
plea. See United States v. Burghardt, 939 F.3d 397, 402 (1st Cir. 2019) (“A guilty plea waives all non-
jurisdictional challenges to an indictment” and “defects in an indictment do not deprive a court of its power
to adjudicate a case”).

                                                     6
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 7 of 14                PageID #: 321




       The exception for new watershed rules of procedure is “extremely narrow,” and the

sole example has been the right to counsel recognized in Gideon v. Wainwright, 372 U.S.

335 (1963). See Whorton v. Bockting, 549 U.S. 406, 417–19 (2007). The exception for

substantive rules “includes decisions that narrow the scope of a criminal statute by

interpreting its terms, as well as constitutional determinations that place particular conduct

or persons covered by the statute beyond the State’s power to punish.”             Schriro v.

Summerlin, 542 U.S. 348, 351–52 (2004) (citations omitted). Because Rehaif more

narrowly interpreted the scope of a federal criminal statute, it is not subject to the Teague

rule against retroactivity.

       Even though Rehaif “is not Teague-barred” and therefore can potentially apply on

postconviction review, “there are nonetheless significant . . . hurdles” that a petitioner

might have to overcome. Bousley, 523 U.S. at 621. In general, a claim that was not raised

on appeal is procedurally defaulted. Massaro v. United States, 538 U.S. 500, 504 (2003)

(citing Frady, 456 U.S. at 167–68; Bousley, 523 U.S. at 621–22). “A prisoner may obtain

federal review of a defaulted claim by showing cause for the default and prejudice from a

violation of federal law,” Martinez v. Ryan, 566 U.S. 1, 10 (2012), or by showing that a

miscarriage of justice would occur because, “in light of new evidence, it is more likely than

not” that the petitioner is actually innocent of the crime. House v. Bell, 547 U.S. 518, 536–

39 (2006) (quotation omitted).

       “[T]he existence of cause for a procedural default must ordinarily turn on whether

the prisoner can show that some objective factor external to the defense impeded” the

ability to comply with the procedural rule. Murray v. Carrier, 477 U.S. 478, 488 (1986).

                                              7
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 8 of 14                  PageID #: 322




This can occur if government interference made compliance impractical, see id., or if there

was constitutionally ineffective assistance of counsel, see Coleman v. Thompson, 501 U.S.

722, 752–53 (1991). Furthermore, if a claim “is so novel that its legal basis is not

reasonably available to counsel, a defendant has cause for [the] failure to raise the

claim . . . .” Reed v. Ross, 468 U.S. 1, 16 (1984). A petitioner cannot establish that a claim

was “not reasonably available to counsel” just because of the perception that “a claim was

unacceptable to that particular court at that particular time,” see Bousley, 523 U.S. at 622–

23, but a claim is deemed unavailable when it results from a “clear break with the past” in

a new Supreme Court case:

       First, a decision of this Court may explicitly overrule one of our precedents.
       Second, a decision may overturn a longstanding and widespread practice to
       which this Court has not spoken, but which a near-unanimous body of lower
       court authority has expressly approved. And, finally, a decision may
       disapprove a practice this Court arguably has sanctioned in prior cases.

Ross, 468 U.S. at 17 (citations, quotations, and modifications omitted). While it “present[s]

a more difficult question” when a claim implicates the third category, “[b]y definition,

when a case falling into one of the first two categories is given retroactive application, there

will almost certainly have been no reasonable basis upon which an attorney previously

could have urged a . . . court to adopt the position that this Court has ultimately adopted.”

Id.

       Because the Supreme Court “overturn[ed] the long-established interpretation” of §

922(g), which was “used in thousands of cases for more than 30 years,” and on which the

circuit courts were unanimous, see Rehaif, 139 S. Ct. at 2201 (Alito, J. dissenting),



                                               8
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 9 of 14                                PageID #: 323




Petitioner’s procedural default falls within the second Ross category.3 For that reason, the

knowledge-of-status issue was not reasonably available to Petitioner’s attorney before the

district court or on appeal. Cause thus exists to excuse that procedural default.

        To establish prejudice from the asserted violation of federal law, a petitioner must

show “a reasonable probability that, but for [the] errors, the result of the proceeding would

have been different.” Lee v. United States, 137 S. Ct. 1958, 1964 (2017) (citing Strickland)

(internal quotation omitted). A petitioner “must shoulder the burden of showing, not



3
  Some courts have questioned the continued vitality of the second Ross category after the Bousley Court
rejected the argument that futility can constitute cause for a procedural default, while noting that the issue
in the case was not novel because it was raised (and rejected) in many other cases. See e.g., Simpson v.
Matesanz, 175 F.3d 200, 212 (1st Cir. 1999); United States v. Moss, 252 F.3d 993, 1002 (8th Cir. 2001);
Richardson v. Lemke, 745 F.3d 258, 274 (7th Cir. 2014). The First Circuit also noted that strict rejection
of futility as cause for a procedural default could “encourage[ ] litigants to raise over and over issues
seemingly already settled in the circuit.” Brache v. United States, 165 F.3d 99, 103 (1st Cir. 1999). The
Government, citing Bousley, argues that the claim was available because defendants in other cases raised
the issue. More recently, the First Circuit reaffirmed that the Ross standard governed a court’s assessment
whether a claim was unavailable. See Lassend v. United States, 898 F.3d 115, 122 (1st Cir. 2018). At least
one other circuit court has interpreted Bousley‘s rejection of futility arguments somewhat narrowly. See
Gutierrez v. Smith, 702 F.3d 103, 111–12 (2d Cir. 2012) (“futility may constitute cause where prior state
case law has consistently rejected a particular constitutional claim. Futility, however, cannot constitute
cause if it means simply that a claim was unacceptable to that particular court at that particular time”) (citing
Bousley) (citation and quotation marks omitted).

Given that Rehaif falls within the second Ross category, the Government’s “availability” arguments and
supportive cases are unpersuasive. See e.g., United States v. Bryant, No. 11 CR 765 (RJD), 2020 WL
353424, at *3 (E.D.N.Y. Jan. 21, 2020) (citing cases in previous decades for conclusion that the knowledge-
of-status argument was actually litigated and thus available, but not addressing second Ross category or the
unanimity of contrary circuit authority). In other words, even if some defendants raised the issue before
Rehaif, that alone does not prove the knowledge-of-status argument was reasonably available in the face of
widespread and longstanding contrary authority at the time of Petitioner’s guilty plea. Although the Court
in Bousley cited as evidence for an argument’s availability the fact that other defendants had raised the
argument, Bousley’s reasoning is distinguishable because in that case the lower authority was more
contemporaneous and involved a circuit split, not broad and longstanding authority supporting the same
principle. See United States v. Lowe, No. 214CR00004JADVCF, 2020 WL 2200852, at *2 (D. Nev. May
6, 2020) (“[Petitioner] can demonstrate cause because the legal basis for his challenge was not reasonably
available in light of the broad consensus among the circuit courts before Rehaif”). Furthermore, the Court
in Bousley cited Ross without any suggestion that its reasoning was inconsistent with or was intended to
overrule the second exemplar category of unavailable claims set forth in Ross.


                                                       9
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 10 of 14                             PageID #: 324




merely that the errors at his trial created a possibility of prejudice, but that they worked to

his actual and substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” Frady, 456 U.S. at 170. In the context of a guilty plea, to establish prejudice,

the petitioner “must show that there is a reasonable probability that, but for [the] errors, he

would not have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart,

474 U.S. 52, 59 (1985); see also Lee, 137 S. Ct. at 1964.4

        Petitioner does not allege that he was unaware of having been convicted of a crime

punishable by more than one year in prison. Instead, Petitioner argues that he was unaware

that his prior felony conviction made it illegal for him to possess a firearm. (See Motion,

at 2, 5 (“At no time did Petitioner ‘know’ that his status as a N.Y. state convicted felon, he

was prohibited federally from possessing a firearm . . .”). Petitioner’s argument is

unavailing. Rehaif requires that a defendant know that he or she has the status, but nothing

requires a defendant also to know that § 922(g) makes it illegal for someone with that status

to possess firearms. See Rehaif, 139 S. Ct. at 2198 (discussing the maxim that ignorance

of the law is no excuse and the failure to distinguish the two kinds of knowledge); United

States v. Minor, No. 2:17-CR-21-DBH, 2019 WL 7944623, at *1 (D. Me. Oct. 17, 2019)

(rejecting a challenge to an indictment for failing to allege that the defendant knew he was

prohibited from possessing a firearm because Rehaif only requires the Government to

show knowledge of the relevant status).


4
  Lee and Hill referred to prejudice in the context of an ineffective assistance of counsel claim, not in the
context of a procedural default, but there does not appear to be a meaningful difference between the two
postconviction prejudice inquiries. See Lynch v. Ficco, 438 F.3d 35, 49 (1st Cir. 2006) (“if a habeas
petitioner can meet the prejudice standard needed to establish ineffective assistance under Strickland, then
the prejudice standard under the ‘cause and prejudice’ showing to excuse a procedural default is also met”).

                                                     10
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 11 of 14               PageID #: 325




       Given the evidence concerning Petitioner’s prior conviction and the New York

court’s warnings about the maximum possible sentence, (see Transcript, ECF No. 71-1),

there is no reasonable probability that Petitioner’s awareness of the knowledge-of-status

element under Rehaif would have significantly impacted Petitioner’s decision to go to trial

or plead guilty. The record also lacks any evidence that Petitioner was prejudiced in any

other way, including at sentencing. Accordingly, Petitioner was not prejudiced as a result

of any Rehaif-related issue or error.

       Petitioner also argues that he was actually innocent of the crime. While a narrowed

interpretation of a criminal statute can create a situation where a defendant was actually

innocent of the crime as properly interpreted, see Bousley, 523 U.S. at 624 (remanding for

consideration of innocence in light of narrowed interpretation of statute), the record

forecloses an actual innocence claim for the same reason Petitioner was not prejudiced by

the Rehaif error: the record reflects (and Petitioner does not dispute) that he knew he had

previously been convicted of a crime punishable by more than one year in prison.

       Petitioner’s contention that an exception to the § 922(g)(1) prohibition on the

possession of firearms after a prior felony applies is also unpersuasive and does not impact

the prejudice or actual innocence analysis. “[A]n otherwise qualifying conviction does not

count as a predicate offense if the defendant has had his civil rights restored by the state,

unless the restoration expressly provides that the person may not ship, transport, possess,

or receive firearms.” United States v. Sousa, 468 F.3d 42, 44 (1st Cir. 2006) (citing 18

U.S.C. § 921(a)(20), Caron v. United States, 524 U.S. 308, 312-17 (1998)). “A claim of



                                             11
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 12 of 14                 PageID #: 326




restoration of civil rights is in the nature of an affirmative defense.” United States v.

Bartelho, 71 F.3d 436, 440 (1st Cir. 1995).

       There is no merit to Petitioner’s contention that the § 921(a)(20) exception permitted

him to possess firearms despite his prior conviction. The First Circuit “has held that ‘the

civil rights that must be restored to trigger the exception [in § 921(a)(20)] are the rights to

vote, to hold public office, and to serve on a jury.’” United States v. Howe, 736 F.3d 1, 2

(1st Cir. 2013) (quoting United States v. Estrella, 104 F.3d 3, 5–6 (1st Cir.1997). Petitioner

did not receive any form of executive clemency. (See ECF No. 69-2.) While New York

Election Law § 5-106 and New York Civil Rights Law § 79 automatically restore the first

two rights because the rights are only suspended during the term of the sentence, other

courts have noted that New York law does not restore the right to serve on a jury. United

States v. Bullock, 550 F.3d 247, 250 (2d Cir. 2008); see also United States v. Hill, 351 F.

Supp. 2d 55, 58 (E.D.N.Y. 2005) (concluding that New York’s automatic partial restoration

of rights does not satisfy the requirements of § 921(a)(20) because “another state statute

expressly precludes a convicted felon from possessing a firearm”) (citing New York Penal

Law § 265.01(4)).

       Although Petitioner is mistaken regarding the applicability of § 921(a)(20), some

courts have noted that a mistake concerning the § 921(a)(20) affirmative defense might

generate an issue regarding Rehaif’s knowledge-of-status requirement. For instance, the

Eighth Circuit wrote:

       [P]ursuant to § 921(a)(20), a person who has been convicted of a felony but
       has had his rights restored does not actually have a qualifying conviction for


                                              12
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 13 of 14                 PageID #: 327




       § 922(g)(1)—and is therefore not in “the relevant category of persons barred
       from possessing a firearm.” Rehaif, 139 S. Ct. at 2200.

       After Rehaif, it may be that a defendant who genuinely but mistakenly
       believes that he has had his individual rights restored has a valid defense to
       a felon-in-possession charge under this provision.

United States v. Robinson, 982 F.3d 1181, 1186 (8th Cir. 2020).

       Even if a genuine but mistaken belief about the restoration of rights could negate

the knowledge of status required for a § 922(g) conviction after Rehaif, the record lacks

any reliable evidence that Petitioner had a mistaken belief at the time of his firearm

possession or guilty plea. Indeed, there is no evidence that Petitioner raised the restoration-

of-rights issue as a defense to the possession charge in the trial court or on appeal. Compare

e.g., United States v. Russell, 957 F.3d 1249, 1253–54 (11th Cir. 2020) (finding sufficient

possibility of prejudice from Rehaif error in part because defendant “consistently

challenged the nature of his immigration status throughout the district court proceedings”).

       In sum, because Petitioner has failed to establish that he was prejudiced by any

Rehaif issue or that he was actually innocent of the crime, he is not entitled to

postconviction relief.

                                        CONCLUSION

       Based on the foregoing analysis, an evidentiary hearing is not warranted under Rule

8 of the Rules Governing Section 2255 Cases. In addition, I recommend that the Court

deny Petitioner’s motion for habeas relief under 28 U.S.C. § 2255 and dismiss Petitioner’s

motion. I further recommend that the Court deny a certificate of appealability pursuant to




                                              13
Case 1:14-cr-00130-JAW Document 72 Filed 02/17/21 Page 14 of 14                 PageID #: 328




Rule 11 of the Rules Governing Section 2255 Cases because there is no substantial showing

of the denial of a constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. A responsive memorandum
       shall be filed within fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.


                                                   /s/ John C. Nivison
                                                   U.S. Magistrate Judge

Dated this 17th day of February, 2021.




                                              14
